                         Case 5:19-cv-03445-LHK Document 59 Filed 07/08/20 Page 1 of 2



            1      COOLEY LLP
                   MICHAEL G. RHODES (116127)
            2      (rhodesmg@cooley.com)
                   101 California Street
            3      5th Floor
                   San Francisco, CA 94111-5800
            4      Telephone: (415) 693-2000

            5      MARK F. LAMBERT (197410)
                   (mlambert@cooley.com)
            6      TIJANA M. BRIEN (286590)
                   (tbrien@cooley.com)
            7      JESSIE SIMPSON LAGOY (305257)
                   (jsimpsonlagoy@cooley.com)
            8      3175 Hanover Street
                   Palo Alto, CA 94304
            9      Telephone: (650) 843-5000
                   Facsimile: (650) 849-7400
          10
                   Attorneys for Plaintiff
          11       MAGIC LEAP, INC.

          12
                                                    UNITED STATES DISTRICT COURT
          13
                                                   NORTHERN DISTRICT OF CALIFORNIA
          14

          15       MAGIC LEAP, INC.,                               Case No. 5:19-cv-03445-LHK

          16                          Plaintiff,                   NOTICE OF DISMISSAL WITHOUT
                                                                   PREJUDICE
          17              v.
                                                                   Judge:   Honorable Lucy H. Koh
          18       CHI XU, an individual; HANGZHOU TAIRUO
                   TECHNOLOGY CO., LTD., d/b/a NREAL
          19
                                      Defendants.
          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                                        NOTICE OF DISMISSAL
                          Case 5:19-cv-03445-LHK Document 59 Filed 07/08/20 Page 2 of 2



            1                  PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Magic Leap, Inc.

            2      hereby dismisses the above-captioned action against Chi Xu and Hangzhou Tairuo Technology Co.,

            3      Ltd., d/b/a Nreal (collectively, “Defendants”) without prejudice. Defendants have not served an

            4      answer or a motion for summary judgment.

            5

            6
                   Dated: July 8, 2020                            COOLEY LLP
            7                                                     MICHAEL G. RHODES (116127)
                                                                  MARK F. LAMBERT (197410)
            8                                                     TIJANA M. BRIEN (286590)
                                                                  JESSIE SIMPSON LAGOY (305257)
            9

          10

          11                                                         /s/ Mark F. Lambert
                                                                  Mark F. Lambert (197410)
          12
                                                                  Attorneys for Plaintiff
          13                                                      MAGIC LEAP, INC
          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27
                   229239428
          28
  COOLEY LLP
ATTORNEYS AT LAW
                                                                    1.                            NOTICE OF DISMISSAL
